Tilson, Judge:
This appeal involves the proper dutiable value of certain table glassware imported from Italy on July 29, 1937. The merchandise was invoiced and entered at certain unit prices less 30 per centum discount. The merchandise was appraised at the invoice unit values, plus 30 per centum, plus a tax of 2/ per centum, plus packing.
On the record upon which this case was submitted I find the proper dutiable value for the total invoice of glassware as described on the invoice to be 18,500 Italian lire, less 30 per centum discount, plus 2¾ per centum scambio tax, plus packing of 185 lire. Judgment will be rendered accordingly.